DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 02/11/21 in response to the non-final Office Action mailed 11/19/20. 
Status of Claims
2)	Claim 3 has been canceled via the amendment filed 02/11/2021.
	Claims 1 and 5 have been amended via the amendment filed 02/11/2021.
	Claims 1, 2, 4 and 5 are pending and are under examination.
Information Disclosure Statement
3)	Acknowledgment is made of Applicant’s Information Disclosure Statement 02/11/21.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action References.
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.  
Objection(s) Withdrawn
6)	The objection to the specification made at paragraph 6 of the Office Action mailed 11/19/20 is withdrawn in light of Applicants’ amendments to the specification.
Rejection(s) Moot
7)	The rejection of claim 3 made in paragraph 12 of the Office Action mailed 11/19/20 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claim.
8)	The rejection of claim 3 made in paragraph 14 of the Office Action mailed 11/19/20 under 35 U.S.C § 102(a)(1) as being anticipated by as being anticipated by Williams et al. (Emerg. Infect. Dis. 22: 319-322, February 2016, of record) is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
9)	The rejection of claims 1 and 2 made at paragraph 8 of the Office Action mailed 11/19/20 under 35 U.S.C § 101 as being directed to a judicial exception is withdrawn in light of Applicants’ amendment to the base claim.
10)	The rejection of claim 5 made in paragraph 10 of the Office Action mailed 11/19/20 under 35 U.S.C § 112(a) as being non-enabled with regard to the deposit issue is withdrawn in light of Applicants’ compliance with the deposit Rule via the declaration filed 02/11/21. 
11)	The rejection of claims 1, 2, 4 and 5 made in paragraph 12 of the Office Action mailed 11/19/20 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claims and/or the base claim.
12)	The rejection of claims 1 and 2 made in paragraph 14 of the Office Action mailed 11/19/20 under 35 U.S.C § 102(a)(1) as being anticipated by Williams et al. (Emerg. Infect. Dis. 22: 319-322, February 2016, of record) is withdrawn in light of Applicants’ amendment to the base claim.
Rejection(s) under 35 U.S.C § 102
13)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
  
14)	Claims 1, 2 and 4 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Loosemore et al. (EP 1184459 A2) (‘459).
	Loosemore et al. (‘459) taught a genetically modified and genetically detoxified whole cell Bordetella pertussis strain deficient in a combination of antigens such as pertactin (PRN), pertussis toxin (TOX), and dermonecrotic toxin (DNT) for use in a vaccine. The Bordetella pertussis strain is mutated to comprise deletion of the genes encoding PRN, TOX and DNT. A composition comprising said cells in distilled water, i.e., a pharmaceutically acceptable carrier, is taught. See abstract and sections [0005], [0008] to [0010], and [0046]. 
	Claims 1, 2 and 4 are anticipated by Loosemore et al. (‘459).
Conclusion
15)	Claims 1, 2 and 4 stand rejected.  Claim 5 is objected to for being dependent from a rejected claim. 
16)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  

17)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 
19)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
February, 2021